Citation Nr: 1037132	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for chronic pain of 
multiple joints.

2.  Entitlement to an initial compensable rating for status post 
(s/p) osteochondral erosion surgery and history of Dequervains's 
tenosynovitis, left wrist, and left hip greater tronchanter 
bursitis, including entitlement to a 10 percent evaluation based 
on multiple, noncompensable disabilities.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from 
February 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in St. Petersburg, Florida.  This case comes 
to the Board from the RO in Honolulu, Hawaii.  In view of the 
action taken herein, the two increased rating issues have been 
slightly recharacterized for reasons explained below.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing.

The issue of entitlement to service connection for chronic pain 
of multiple joints is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's s/p osteochondral erosion surgery and history 
of Dequervains's tenosynovitis, left wrist was not shown to cause 
limited motion consisting of palmar flexion limited in line with 
the forearm or dorsiflexion less than 15 degrees, or limitation 
of motion that is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

2.  The Veteran's left hip greater tronchanter bursitis was not 
shown to cause limitation of flexion of the thigh of 45 degrees 
or less, extension limited to 5 degrees, an inability to cross 
the legs, the inability to toe out more than 15 degrees, 
abduction limited to 10 degrees, or limitation of motion that is 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  

3.  The evidence shows that it is more likely than not the 
Veteran has two or more separate permanent service connected 
disabilities of such character as clearly to interfere with 
normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for s/p 
osteochondral erosion surgery and history of Dequervains's 
tenosynovitis, left wrist, were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 
5215 (2009).

2.  The criteria for an initial compensable rating for left hip 
greater tronchanter bursitis were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 
5251-5253 (2009).

3.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent rating for multiple noncompensable 
disabilities were met.  38 C.F.R. §§ 3.102, 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, and 1333-1334 (Fed. Cir. 
2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in March 2007, prior 
to the initial adjudication of her claim, which explained what 
the evidence needed to show in order to establish service 
connection for a claimed disability and explained how VA assigns 
ratings and effective dates for service connected disabilities.  
The March 2007 letter also explained the parameters of VA's duty 
to assist the Veteran with obtaining evidence in support of her 
claim. 

The Veteran's claim for higher initial ratings for her s/p 
osteochondral erosion surgery and history of Dequervains's 
tenosynovitis, left wrist, and left hip greater tronchanter 
bursitis are downstream issues from her claim for entitlement to 
service connection these disabilities.  The RO granted service 
connection for s/p osteochondral erosion surgery and history of 
Dequervains's tenosynovitis, left wrist, and left hip greater 
tronchanter bursitis and assigned 0 percent ratings for both of 
these disabilities.  The Veteran then filed a notice of 
disagreement arguing that she should have received higher ratings 
for these disabilities.  In these types of circumstances, VA is 
not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  
In this precedential opinion, the General Counsel held that 
although VA is required to issue a statement of the case (SOC) if 
the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue. Id. 

In this case, the Veteran was sent an SOC in June 2008 that 
addressed the Veteran's claims for higher initial ratings as well 
as a supplemental statement of the case (SSOC) dated in September 
2009 addressing these same issues.  Additionally, the Veteran was 
sent letters that explained what she needed to show in order to 
receive higher ratings for her disabilities in November 2007 and 
in July 2008.  

In addition to its obligation to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary in order to 
substantiate his or her claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, private treatment records, VA 
treatment records, a written statement that was submitted by the 
Veteran, and a transcript of the Veteran's testimony at the July 
2010 hearing.  The Veteran has not identified any additional 
evidence that exists in support of her claims decided below, and 
it is not apparent from the record that any such evidence exists.  
The Veteran was afforded 2 VA examinations in connection with 
these claims and both of these examinations were adequate for 
rating purposes.

The Board finds that VA satisfied its obligations pursuant to the 
VCAA as to these claims.

II.  Initial Ratings

The Veteran contends that her s/p osteochondral erosion surgery 
and history of Dequervains's tenosynovitis, left wrist, and left 
hip greater tronchanter bursitis are more serious than is 
contemplated by the 0 percent ratings that are currently assigned 
for these disabilities.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

	A.  S/p osteochondral erosion surgery and history of 
Dequervains's
       tenosynovitis, left wrist

The Veteran's service and post-service treatment records reflect 
recurrent complaints of left wrist pain.  Additionally, the 
Veteran testified at her hearing that she experienced left wrist 
pain.  She described this as a shooting pain that came on 
suddenly and without any particular triggering circumstance.  In 
a written statement dated in July 2010 the Veteran reported pain 
occurred with lifting, such as lifting up her children.  She also 
believed that she had limited mobility in her wrist.

The Veteran's left wrist was first examined by VA in August 2007.  
It was noted that she had undergone surgery to the left him in 
January 2007.  The Veteran reported that she was experiencing 
severe pain in several areas of her body, but she appeared 
relatively comfortable but anxious and somewhat tearful.  Her 
affect was for the most part flat and did not reflect pain.  She 
reported that she was right hand dominant.  She reported chronic 
pain in her left wrist which flared up with any activity.  She 
reported that she treated her pain with Vicodin and ibuprofen 
which only took the edge off of her pain.  The Veteran reported 
weakness and stiffness of the left wrist.  She did not report any 
heat, redness or swelling of the left wrist.  She came to the 
examination wearing a left wrist splint.  She did not have 
dislocation or recurrent subluxation of the left wrist and did 
not have inflammatory arthritis or constitutional symptoms of 
same.  

The Veteran pulled her hand and wrist back whenever the examiner 
tried to examine it but there did not appear to be any swelling, 
tenderness, heat, or redness of the wrist or tendons surrounding 
the anatomical area of typical de Quervain's tendonitis.  The 
Veteran refused to participate in range of motion testing.  The 
examiner diagnosed s/p surgical treatment of reported 
osteochondral erosion distal left radius region and de Quervain's 
tendonitis, resolved.  The examiner observed that the Veteran's 
subjective complaints of pain seemed to be out of proportion to 
the objective historical documentation and current physical 
findings.

The Veteran's left wrist was reexamined by VA in July 2009.  At 
that time, the Veteran reported that she had daily pain in her 
left wrist and that she could not hold things due to pain and 
weakness of the wrist.  She denied using assistive devices for 
her wrist.  She treated her left wrist pain with acetaminophen, 
hydrocodone, and ibuprofen.  

There was no deformity, giving way, instability, stiffness, 
incoordination, decreased speed of motion, episodes of 
dislocation or subluxation, locking episodes, effusions, symptoms 
of inflammation, or flare ups of joint disease noted.  The 
Veteran reported pain and weakness.  

The Veteran's range of motion of her left wrist was 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 0 to 20 degrees of 
left radial deviation, and 0 to 45 degrees of left ulnar 
deviation.  Thus, she had full range of motion of her left wrist.  
There was no objective evidence of pain following repetitive 
motion and no additional limitation of motion after three 
repetitions of range or motion.  The examiner noted that the 
objective findings with respect to the Veteran's left wrist were 
not proportional to the Veteran's subjective complaints.  

Tenosynovitis is rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a diagnostic 
code 5024.  Limitation of motion of the wrist is rated pursuant 
to diagnostic code 5215.  A 10 percent rating is assigned for 
palmar flexion limited in line with the forearm or dorsiflexion 
of less than 15 degrees.  This is irrespective of whether the 
dominant or non-dominant hand is affected.  A 10 percent rating 
pursuant to diagnostic code 5003 is also available when there is 
limitation of motion that is noncompensable under the appropriate 
diagnostic code for the affected joint that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The Veteran's symptoms do not meet the above criteria.  She has 
full range of motion of her left wrist.  Moreover, her subjective 
complaints of weakness and pain were not corroborated by any 
objective findings and were considered by both of the VA health 
care providers who examined her to be disproportionate to what 
was shown on examination.  The Veteran's subjective reports of 
pain and weakness, not shown on examination, do not meet the 
criteria for a compensable rating for her left wrist disability.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  Moreover, the Veteran 
was not hospitalized after service for her left wrist, and her 
left wrist pain alone was not shown to materially impact her 
employment.  Rather, the record shows that the Veteran has 
numerous physical complaints that in combination potentially 
interfere with her ability to work.

	B)  Left hip greater trochanter bursitis

The Veteran's service and post-service treatment records show 
complaints of left hip pain.  At her July 2010 hearing the 
Veteran testified that her left hip is always painful.  She uses 
a cane because of her left hip pain as well as back pain.  In a 
written statement dated in July 2010 the Veteran reported that 
she had difficulty walking due to severe pain but it was unclear 
whether this referred to her left hip pain or various other pains 
of which she complained including knee and back pain.
The Veteran's left hip was first examined by VA in August 2007.  
At that time, she reported that she was in significant pain but 
she appeared relatively comfortable and her affect was for the 
most part flat and did not reflect pain.  Her posture was normal.  
Her gait was abnormal in that she heavily offloaded her left hip 
and knee onto a cane held in her right hand.  She walked with a 
very slow, antalgic gait which was wide stanced and very 
purposeful.  She reported that she treated her pain with Vicodin 
and ibuprofen which took the edge off of the pain but did not 
completely relieve it.  She arrived at the examination 
appointment in a wheelchair but was able to walk 50 yards from 
the waiting room to the examining room at the examiner's request.  
She reported that this was the longest distance that she could 
walk, but she attributed this in part to her knee and back 
problems although she also stated that she experiences severe 
flare ups of pain if she puts any weight on her left hip.  The 
Veteran reported weakness and stiffness in her left hip.  She 
denied swelling, heat, or redness.  She reported instability and 
giving way of the left hip.  She did not have inflammatory 
arthritis or constitutional symptoms of same.  The Veteran 
contended that she could not do anything but sit or lie down as a 
result of her left hip disability.

The Veteran reported that she could not move her left hip and she 
refused to participate in range of motion testing of her hip.  
She reported tenderness to palpation directly over the left 
greater tronchater.  There was no observed swelling, heat, or 
redness of the left hip.  The examiner diagnosed left greater 
trocanteric bursitis.  The examiner noted that there was no 
objective evidence of a left hip joint problem and that the 
Veteran's subjective complaints were out of proportion to the 
objective findings or stated mechanism of injury.  

The Veteran was reexamined by VA in July 2009.  At that time the 
Veteran reported constant severe pain in her left hip and 
reported that she had difficulty sleeping due to her left hip 
pain.  She reported using a cane but the examiner believed that 
this was not due to left tronchanteric bursitis but rather a 
result of the Veteran's knee problems and generalized chronic 
pain.  The Veteran treated her pain with acetaminophen, 
hydrocodone, and ibuprofen.  There was no deformity, giving way, 
instability, or incoordination of the left hip reported.  There 
were no episodes of dislocation or subluxation, effusions, 
symptoms of inflammation, or flare ups of joint disease.  The 
Veteran reported pain, stiffness, weakness, and decreased speed 
of joint motion of the left hip.   

The Veteran reported that she could stand for 15 to 30 minutes 
and was unable to walk more than a few yards.  The Veteran walked 
slowly with a slight limp.  Her hip joint was normal to palpation 
and inspection.  The Veteran had the following range of motion of 
her left hip:  0 to 125 degrees of flexion, 0 to 30 degrees of 
extension, 0 to 45 degrees of abduction, 0 to 25 degrees of 
adduction, 0 to 40 degrees of internal rotation, and 0 to 60 
degrees of external rotation.  She could cross her legs and toe 
out greater than 15 degrees.  This represented a normal range of 
motion of the left hip.  There was no additional limitation of 
motion on repetitive use but the Veteran subjectively reported 
pain with all motion.  X-rays of the left hip joint were normal.  
The examiner noted that the Veteran's subjective complaints were 
out of proportion to the objective findings with regard to her 
left hip.  

Bursitis is rated on limitation of motion of the affected parts 
as degenerative arthritis.  38 C.F.R. § 4.71a diagnostic code 
5019.  A 10 percent rating is applied for limitation of flexion 
of the thigh to 45 degrees, extension limited to 5 degrees, an 
inability to cross legs, or the inability to toe out more than 15 
degrees.  A 20 percent rating applies when abduction is limited 
to 10 degrees.  38 C.F.R. § 4.71a, diagnostic codes 5251-5253.  
Higher ratings require more severe limitation of flexion or flail 
joint of the hip.  Id at diagnostic codes 5252, 5254.  A 10 
percent rating pursuant to diagnostic code 5003 is also available 
when there is limitation of motion that is noncompensable under 
the appropriate diagnostic code for the affected joint that is 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion

The Veteran's symptoms do not meet the above criteria.  She has 
full range of motion of her left hip.  Moreover, her subjective 
complaints of weakness and pain were not corroborated by any 
objective findings and were considered by both of the VA health 
care providers who examined her to be disproportionate to what 
was shown on examination.  The Veteran's subjective reports of 
pain and weakness, not shown on examination, do not meet the 
criteria for a compensable rating for her left hip disability.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  Moreover, the Veteran 
was not hospitalized after service for her left hip, and her left 
hip pain alone was not shown to materially impact her employment.  
Rather, the record shows that the Veteran has numerous physical 
complaints that in combination potentially interfere with her 
ability to work.

	C)  Multiple noncompensable service connected disabilities

Whenever a Veteran has 2 or more separate permanent service 
connected disabilities of such character as to clearly interfere 
with normal employability, even though none of the disabilities 
may be of compensable degree under the rating schedule, a 10 
percent rating may be applied but not in combination with any 
other rating.  38 C.F.R. § 3.324.  This is the maximum rating 
that can be assigned under this provision.  Thus, the Board 
concludes that this matter is part of the increased initial 
ratings before us and can be decided without prejudice to the 
Veteran.

In this case, the Veteran does not have objective symptoms of her 
left wrist or left hip disabilities that warrant compensable 
ratings for those disabilities pursuant to the applicable 
diagnostic codes.  She does not have limited motion of either of 
these joints and there was no objective evidence of painful 
motion.  The Veteran did, however, complain of chronic wrist and 
hip pain and weakness that significantly interfered with her 
daily life and employability.  She was notably limited in her 
ability to lift, stand, and walk.  While objective findings were 
not proportional to the Veteran's stated symptoms, her repeated 
complaints to treatment providers concerning these symptoms over 
an extended period of time credibly establishes that she does 
experience a significant degree of chronic wrist and hip pain.  
She uses a cane and, at times, a wheelchair at least in part due 
to her left hip disability.  Viewing the evidence in the light 
that is most favorable to the Veteran, the criteria for a 10 
percent rating for multiple noncompensable service connected 
disabilities were met.

With respect to the above analyses, the Board considered the 
benefit of the doubt doctrine.  The preponderance of the evidence 
was against the Veteran's claims for higher schedular or 
extraschedular ratings for her left wrist and left hip 
disabilities.  Doubt was resolved in her favor with respect to 
her entitlement to a 10 percent rating for multiple 
noncompensable service connected disabilities.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to an initial compensable rating for s/p 
osteochondral erosion surgery and history of Dequervains's 
tenosynovitis, left wrist, is denied. 

Entitlement to an initial compensable rating for  left hip 
greater tronchanter bursitis is denied.

A 10 percent evaluation based on multiple, noncompensable 
disabilities is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The Veteran contends that she has multiple joint pains as a 
result of her military service, specifically, a traumatic 
incident in which she was thrown off of a boat and hit her head 
and arm on a pier.  She has claimed back pain, right wrist pain, 
and bilateral knee pain.  The Veteran's claim was denied because 
there was no evidence of any current disability as to these 
joints.  However, a review of more recent treatment records that 
were submitted by the Veteran at her hearing, with a waiver of RO 
consideration, indicate that she has been diagnosed with chronic 
pain syndrome; Quervain's disease, right wrist; and 
patellofemoral syndrome, bilateral knees.  Additionally, there is 
consideration of sciatica, although the Veteran's treatment 
records reflect that there is insufficient information at this 
time to make a definitive diagnosis of that disorder.  All of 
these disorders could account of various of the joint pains which 
the Veteran alleges are related to her service.  Therefore, 
etiology opinions are necessary to determine whether any these 
disorders, if currently present, were caused by a disease or 
injury that occurred during the Veteran's service.  Also, with 
respect to the Veteran's right wrist, some treatment records 
reflect that she might have developed a right wrist disorder as a 
result of using a cane, which may be due in part to her left hip 
disorder.

The Board notes that the physician who performed the August 2007 
VA examination opined that the Veteran's complaints of chronic 
pain could result at least in part from a conversion disorder or 
delayed posttraumatic stress disorder (PTSD) resulting from the 
incident during which she was thrown overboard in a reported 
Coast Guard hazing ritual.  Additionally, a treatment record from 
the Veteran's chiropractor indicates that he also considered that 
the Veteran's physical complaints might be partially attributable 
to PTSD.  For this reason, the Board is of the opinion that the 
etiology opinion regarding the origin of the Veteran's chronic 
pain syndrome, or other cause of her generalized joint pains, 
should include a psychiatric examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
medical examination to determine:

(a) whether the Veteran currently has 
Quervain's disease of her right wrist; 
patellofemoral syndrome of her bilateral 
knees; sciatica; or any other chronic 
acquired right wrist, bilateral knee, or back 
disability.  

(b) if any such disability is diagnosed, the 
examiner should opine whether it is at least 
as likely as not (at least 50 percent likely) 
that each of the diagnosed disorders is due 
to a disease or injury that occurred during 
the Veteran's service.  Also, if a right 
wrist disability is diagnosed, the examiner 
should opine whether this was at least as 
likely as not caused by or permanently made 
worse (aggravated) by the Veteran's left hip 
disability.

(c)  the examiner should explain whether the 
Veteran has any orthopedic disorder, 
including but not limited to "chronic pain 
syndrome," that accounts for her complaints 
of chronic multiple joint pains.

(d)  if "chronic pain syndrome," or any 
other disorder that accounts for the 
Veteran's complaints of chronic multiple 
joint pains is diagnosed, then the examiner 
should explain the etiology of such disorder.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that this disorder 
is due to a disease or injury that occurred 
during the Veteran's service.

In preparing his or her opinion, the examiner 
must review the claims file and state that 
this was done in his or her report.  He or 
she should fully explain the basis for the 
for all of his or her conclusions.  If any of 
the above questions cannot be answered 
without resort to undue speculation, the 
examiner should explain why this is the case.

2.  The Veteran should be scheduled for a 
psychiatric examination to determine whether 
her complaints of chronic joint pain are 
symptoms of a psychiatric disorder such as a 
conversion disorder or PTSD.  If this is 
determined to be the case, then the examiner 
should provide an opinion concerning whether 
it is at least as likely as not (at least 50 
percent likely) that this disorder is due to 
a disease or injury that occurred during the 
Veteran's service.

The examiner must review the claims file and 
state that this was done in his or her 
report.  The examiner must fully explain his 
or her conclusions in the report.  If the 
examiner cannot provide the requested opinion 
without resort to undue speculation, the 
examiner should explain why this is the case.

3.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determinations remain 
unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


